Order entered December 21, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01224-CV

                          EX PARTE NEHEMIAH J.D. JACKSON

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. X-14-1194-Y

                                          ORDER
        Before the Court is appellant’s November 6, 2018 motion requesting an extension of time

to file the docketing statement. We GRANT the motion and extend the time to January 18,

2019.


                                                     /s/   ADA BROWN
                                                           JUSTICE